DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submissions filed on 7 September and 12 October 2021 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Summary of Examiner’s Position
The examiner has presented this table in order to best explain the examiner’s regarding whether the rejections in the prior office action on 15 July 2021 are maintained or withdrawn. All rejections discussed in the table below are under 35 U.S.C. 112.
Rejection
Pages in 7/15/2021 Office Action
Claims Rejected
Examiner’s Decision
A
2-3
1-5, 8-11
Maintained
B
3-4
1-5, 8-11
Withdrawn due to applicant’s arguments and examiner’s reconsideration
C
4-5
1-5, 8-11
Withdrawn due to claim amendment
D
6
4
Withdrawn due to applicant’s arguments and examiner’s reconsideration
E
6-7
8-9
Maintained



Withdrawn Rejections
Rejection B: In the previously applied rejection, the examiner took the position that the newly added limitation reciting a fluticasone furoate to lipid ratio of “about” 1:30 is new matter. The examiner previously took the position that the ratio of 1:30 itself is not new matter, but by adding the language “about”, there is new matter. This rejection 
In support of the examiner’s decision to withdraw this rejection, the examiner cites the instant specification on page 12, Table 1, reproduced below.

    PNG
    media_image1.png
    358
    643
    media_image1.png
    Greyscale

In the above table, the table discloses a drug:lipid ratio ranging from 1:10 to 1:40. The drug being referred to here is fluticasone furoate; as such, the above-reproduced table appears to disclose a fluticasone furoate to lipid ratio ranging from 1:10 to 1:40. The table also discloses a fluticasone furoate to lipid ratio of 1:30 itself. The skilled artisan would have expected that the ratio of “about 1:30” would have been within the range disclosed in the above-reproduced table, and would therefore not have been new matter.
According to MPEP 2163.05(III), the following is the case regarding numerical ranges and new matter.

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

The examiner takes the position that in the current issue at hand, there is both a lower limit and an upper limit to the numerical range “about 1:30.” As such, nothing in the above-reproduced section of the MPEP would support the examiner’s decision to maintain a new matter rejection on the numerical range of fluticasone furoate to lipid of about 1:30.
Rejection C: The examiner previously presented a new matter rejection regarding the concentration of fluticasone furoate. This rejection has been withdrawn.
Instant claim 1 has been amended to recite a fluticasone furoate concentration of about 1 mg/100 mL. The examiner notes the instant specification on page 12, Table 1, reproduced above in the section of this office action related to Rejection B. This table discloses fluticasone furoate concentrations ranging from 0.939 mg per 100 mL at minimum (in Sample 3) to 1.069 mg per 100 mL at maximum (in Sample 5). These concentrations are reasonably understood to disclose a fluticasone furoate concentration of about 1 mg per 100 mL.
Rejection D: This rejection relates to the pH recited by claim 4. Claim 4 recites a pH of about 5.7. This rejection has been withdrawn for the reasons in applicant’s arguments on 7 September 2021, as well as the following reasons.


    PNG
    media_image2.png
    272
    632
    media_image2.png
    Greyscale

In the above-reproduced table, a Sample with a pH of 5.72 is disclosed, along with a pH range of 5.31 at minimum to 6.22 at maximum. A pH of “about 5.7” would appear to be within the disclosed range. As such, this pH value would not appear to be new matter.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a DPPC:cholesterol weight ratio of about 1:9. This does not appear to be supported by the original application as filed and is therefore new matter.
In support of this position, the examiner cites the instant specification on page 5, paragraph [0030], reproduced below.

    PNG
    media_image3.png
    135
    645
    media_image3.png
    Greyscale

A 1.4:1 mass ratio of DPPC to cholesterol is a 2.646:1 molar ratio of DPPC to cholesterol. (This calculation is based upon a molecular weight of DPPC of about 734 Daltons and a molecular weight of cholesterol of about 386.65 Daltons). This value of 2.646:1 molar ratio of DPPC to cholesterol is well above the recited value of about 1:9.
Similarly, a 0.6:1 molar ratio of DPPC to cholesterol is about a 1.134:1 mass ratio of DPPC to cholesterol. This value of 2.646:1 molar ratio of DPPC to cholesterol is well above the recited value of about 1:9.
Response to Arguments Regarding This Rejection: In the previously applied rejection, the examiner took the position that the newly added limitation reciting a DPPC:Cholesterol ratio of about 1:9 was new matter. This rejection has been maintained for the following reasons.
The instant specification discloses a DPPC:Cholesterol ratio from about 0.8:1 to about 1.2:1 on page 6, paragraph 0033. This is a weight ratio of DPPC:Cholesterol of 1.134:1 to 2.646:1, as of the calculation on page 3 of the office action on 15 July 2021.
As such, the disclosed range of 1.134:1 to 2.646:1 fails to provide support for a range of 1:9 (i.e. 0.111:1).
In applicant’s response on 7 September 2021, applicant makes the following arguments.

    PNG
    media_image4.png
    87
    642
    media_image4.png
    Greyscale

Even if, purely en arguendo, the facts described in the above-reproduced paragraph are correct, they are not particularly relevant to the claimed invention. This is because the claims recite a 1:9 ratio of DPPC to cholesterol, which indicates 1 part DPPC per 9 parts cholesterol. This differs substantially from a DPPC:cholesterol ratio of about 1.9:1.


Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 8 requires that the formulation, when solubilized, forms droplets with a D50 value of less than about 5 µm. This appears to be new matter which is not adequately supported by the original application as filed. Claim 9 requires that the formulation, when solubilized, forms droplets with a D90 value of less than about 12 µm. These limitations appear to be new matter which is not adequately supported by the original application as filed. 
As an initial matter, the examiner does not dispute that applicant has presented an embodiment with D50 and D90 values that are within the claim scope. In support of this position, the examiner cites the instant specification on page 13, Table 3, which is reproduced below.

    PNG
    media_image5.png
    149
    633
    media_image5.png
    Greyscale

While the above-reproduced embodiments appear to be within the scope of claims 8-9, they do not provide adequate support for the full scope of the range of droplets with a D50 of less than about 5 µm or a D90 of less than about 12 µm.
Response to Arguments Regarding This Rejection: In applicant’s response on 7 September 2021, pages 6-7, applicant argues that the instant specification discloses examples with D50 and D90 values within the claimed range, citing Table 3 of 

    PNG
    media_image6.png
    151
    625
    media_image6.png
    Greyscale

The examiner agrees that the D50 and D90 values in this table are within the claimed range. Nevertheless, this fails to provide adequate support for the claim amendments.
In support of this decision, the examiner refers to MPEP 2163.05(III), which was cited above. In the cited section of the MPEP, a new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit. Similarly, in the case of the instant claims, there is no lower limit with regard to the particle size. The above-discussed rationale from the MPEP regarding the lack of an upper limit is understood to be applicable to the instant claims, which lack a lower limit.
In addition, the examiner notes that applicant’s disclosure of a particle population with a D50 of 3.945 µm and a D90 of 7.295 µm fails to provide adequate support for a particle population with a much smaller size range, such as that with a D50 of 0.5 µm, 0.05 µm, 0.005 µm or 0.000005 µm, both of which are in the claimed range. As such, for at least that reason, the new matter rejection of claims 8-9 has been maintained.



No Prior Art Rejection
The examiner previously rejected the instant claims over the combination of Nirale et al. (Indian J Pharm Sci. 2009 Nov-Dec; 71(6): 709–711 – obtained at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2846484/?report=printable on 5 November 2020, 5 printed pages) in view of Biggadike et al. (The Clinical Respiratory Journal, 2011, ISSN 1752-6981, pages 183-184) and Gupta (US 2009/0104256 A1). This rejection has been withdrawn for at least the following reasons.
Nirale et al. (hereafter referred to as Nirale) is drawn to fluticasone propionate liposomes for pulmonary delivery, as of Nirale, page 1, title and abstract. Said liposomes comprise phospholipids and cholesterol in addition to fluticasone propionate, as of Nirale, paragraph bridging pages 1-2. Nirale appears to have conducted experiments drawn to cholesterol concentration, as of Nirale, figure 1 on page 4, reproduced below.

    PNG
    media_image7.png
    630
    921
    media_image7.png
    Greyscale

Nirale differs from the claimed invention for at least the following reasons:
First, Nirale is drawn to a dry powder, rather than a suspension. 

Third, Nirale teaches 25% and 50% cholesterol, as of the table on page 3 of Nirale. In contrast, the instant claims require about 1:9 weight. Cholesterol in the amount of 50% is a 1:1 ratio of lipid to cholesterol. This is well below the 1:9 ratio of DPPC to cholesterol.
Fourth, Nirale appears to be silent as to the amount of active agent. As such, Nirale does not teach the requirement of fluticasone furoate to lipid of about 1:30 or fluticasone furoate concentration of about 1 mg / 100 mL.
Therefore, Nirale does not read on the claimed invention. Even if, purely en arguendo, the skilled artisan would have been motivated to have substituted fluticasone furoate (e.g. as of Biggadike) in place of fluticasone propionate, the resultant combination would not have read on the claimed invention at least because of differences in active agent concentration and differences in lipid composition between the prior art and claimed invention.
With regard to Gupta, this reference teaches a 2:1 ratio of DPPC to cholesterol, as of Gupta, paragraph 0090 and Gupta, page 9, paragraph 0105, reproduced below.

    PNG
    media_image8.png
    159
    465
    media_image8.png
    Greyscale


The examiner additionally rejected the instant claims over Chen et al. (US 2017/0050945 A1) in a previous office action. Chen et al. (hereafter referred to as Chen) is drawn to a formulation for treating sarcoidosis, as of Chen, title and abstract. The composition of Chen may deliver the drug fluticasone furoate, as of Chen, paragraphs 0314, 0320 and 0336. The composition of Chen may be in the form of a liposome, as of Chen, at least paragraphs 0350-0352 and pages 35-36, Example 3. Additionally, the liposome in Example 3 appears to be present as a suspension in phosphate buffered saline (PBS).
Nevertheless, the teachings of Chen are insufficient to reject the instantly claimed invention for at least the following reasons. First, Chen does not teach a weight ratio of fluticasone furoate to lipid ingredient of about 1:30. Chen also does not appear to teach a concentration of fluticasone furoate of 1 mg / 100 mL.
The examiner also notes Chen, pages 35-36, Table 4, reproduced below.

    PNG
    media_image9.png
    635
    779
    media_image9.png
    Greyscale

In the above-reproduced table, Chen does teach weight ratios of active agent to lipid. However, the active agent here does not appear to be fluticasone furoate and there is no evidence that fluticasone furoate could have been incorporated in the required amounts, as different drugs have different capabilities of being incorporated into liposomes.
The examiner also notes that in the above-reproduced table from Chen, the ratios of DPPC to cholesterol appear to have more DPPC than cholesterol, and do not read on the required weight ratio of DPPC:cholesterol of about 1:9.

Additional Relevant Reference
As an additional relevant prior art reference that has not previously been cited, the examiner cites Chongqing Huapont (CN 105012237 A). The original reference was published in Chinese; however, an English language translation was published as of Google Patents (https://patents.google.com/patent/CN105012237A/en?oq=fluticasone+furoate+suspension accessed 22 October 2021). All page and paragraph citations are to the English translation, and the material cited therein is understood by the examiner to be present in the original Chinese document.
Chongqing Huapont is drawn to a fluticasone furoate nasal spray, as of Chongqing Huapont, page 1, title and abstract. The composition is a suspension, and particle sizes are such that the D90 value is smaller than 5 µm. Nevertheless, Chongqing Huapont differs from the claimed invention because Chongqing Huapont does not teach DPPC (dipalmitoyl phosphatidylcholine) and does not teach cholesterol in the recited amounts. Additionally, the composition of Chongqing Huapont is not in the form of liposomes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612